Citation Nr: 1755371	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to the service-connected bilateral knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from February 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Wichita, Kansas.  In August 2012, the Veteran testified at a hearing held at the RO before the undersigned.  Following the hearing, the case was remanded in September 2014 and January 2017.  


FINDING OF FACT

The Veteran's current back disorder is not shown to be etiologically related to service, or to his service-connected bilateral knee osteoarthritis.


CONCLUSION OF LAW

The criteria for service connection for a back disorder, to include as secondary to the service-connected bilateral knee osteoarthritis, have not been met.  38 U.S.C §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Service connection claim

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. § 1131; 38 C.F.R. § 3.310(a), (b).

Certain disabilities, including arthritis, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.


B. Back disorder

In this case, the Board acknowledges the diagnosis of a current back disorder; a back disorder was first noted at a May 1983 VA examination when a strain by history was diagnosed.  The Veteran incurred a work-related back injury in June 1985.  MRIs in June 2007 and January 2011 showed bulging discs and degenerative osteoarthritis, respectively.  The Board has reviewed the service treatment records and notes no back treatment.  No back disorder was shown in the May 1982 separation examination and physical, although the Veteran did report recurrent back pain in his report of medical history.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the in-service report of recurrent back pain; or a nexus to the service-connected bilateral knee osteoarthritis.  The Veteran described injuring his back in service during his August 2012 hearing.  Evidence directly addressing the question of nexus is limited to a December 2014 VA back conditions examination report with a February 2017 addendum and a February 2017 doctor's opinion.  The 2014 VA examiner, after a claims file review, opined that the Veteran's lumbar spine condition was not caused by his military service.  In their February 2017 addendum opinion, the 2014 examiner opined that there was no tangible connection between the Veteran's lumbar back condition and his military service, and also that the lumbar back condition was not secondary to the bilateral knee disabilities.  The February 2017 doctor's opinion was that the Veteran's knee problems contributed at least 50 percent of the back disorder.  The doctor also noted that the Veteran reported that his back problems began in service.

The Board finds that the 2014 and 2017 VA examination opinions are the most probative evidence of record, as the examiner reviewed the claims file and provided detailed rationales.  In the 2014 opinion, the examiner noted that the Veteran only served for two years and was not diagnosed with or treated for any lumbar spine condition; they concluded that there was no temporal link to the Veteran's current lumbar back condition.  The same examiner, in their 2017 opinion, again noted that there was no evidence of the Veteran being treated for back pain during service.  They noted the complaint of lower back pain at separation, but that examination of the spine was normal.  The examiner noted that the Veteran reported being hospitalized for low back pain approximately six to eight months after separation from service, but they could not find records of that hospitalization.  They noted that the Veteran was not diagnosed with degenerative disc disease until 2011, nearly 20 years after discharge from service.  The examiner opined that the Veteran probably would have developed the degenerative disc disease whether or not he was in the military.  

The examiner further opined that there was a less than 50 percent chance that the Veteran's bilateral knee condition aggravated the lumbar spine condition beyond its natural progression.  They opined that the Veteran's knee and back conditions had separate etiologies.  They noted that there were times when back pain could aggravate knee pain and vice versa, but the causation was separate.  The examiner opined that it was highly unlikely that the Veteran's knee pain and later arthritis was the etiology of his lumbar back condition, and it was unlikely that the knee condition aggravated the lumbar spine beyond its normal progression.  The examiner noted that one could not say it could aggravate the lumbar back condition beyond its normal progression without resorting to mere speculation.  They noted that many other factors influenced the initial onset of degenerative disc disease and that recreational activities could influence the progression of degenerative disc disease and osteoarthritis.  The examiner opined that there was no clear evidence of aggravation.  They further opined that the Veteran's knee pain occurred prior to his back condition and that temporal length was not enough evidence to warrant a connection.  The examiner concluded that the back pain most likely would have occurred even if he had no arthritis in his knees or any other knee condition.  

The February 2017 doctor's rationale was that knee conditions could cause lumbar pain due to change in walking, gait.  The doctor appears to have not had a claims file review and does not have as thorough a rationale as the VA examiner's opinions, and is of less probative value as a consequence.  As to the Veteran's own contentions, he is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, under VA regulations, arthritis is a disease that is shown by x-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In summary, the preponderance of the evidence is against the claim for service connection for a back disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for a back disorder, to include as secondary to the service-connected bilateral knee osteoarthritis, is denied. 



____________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


